Citation Nr: 1219144	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service for an acquired psychiatric disability, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1978 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the local RO in September 2011.  A transcript of the hearing has been associated with the claims file.

As an initial matter, the United States Court of Appeals for Veterans Claims (Court) has held that, when a Veteran claims service connection for PTSD, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, the medical evidence of record shows that the Veteran has been diagnosed with numerous other psychiatric disabilities.  Thus, in accordance with Clemons, VA must consider whether the Veteran has any psychiatric disability, including PTSD, that is etiologically related to his military service.  As such, the issue on appeal has been recharacterized as stated on the title page of this decision.

In an August 2011 statement, the Veteran's representative asserted that a remand was warranted because the representative was notified of a request for arguments at the same time that the Board hearing was scheduled, which did not allow time for consideration or response to any assertions made by the representative in violation  of the Veteran's due process.  Nevertheless, in light of the need to remand for further development, the RO will have sufficient time to consider the Veteran's assertions.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disability, characterized as depression, anxiety disorder and PTSD, was denied in an April 2005 rating decision; the Veteran failed to an initiate an appeal from that decision and new and material evidence was not received within a year of its issuance.

2.  Evidence that is not cumulative or redundant of the record in April 2005 and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD, has been received.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied entitlement to service connection for an acquired psychiatric disability, characterized as depression, anxiety disorder and PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
3.  New and material evidence has been received since the April 2005 rating decision denying service connection for an acquired psychiatric disability, and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal includes the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In an April 2005 rating decision, the RO denied service connection for an acquired psychiatric disability, characterized as depression, anxiety disorder and PTSD, as there was no confirmed diagnosis of PTSD and the remaining disabilities had not occurred in or were caused by service.  The Veteran did not file a notice of disagreement with respect to this decision.  Moreover, new and material evidence was not received within one year of that decision and, thus, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Under these circumstances, the Board must find that the April 2005 rating decision is final.  38 U.S.C.A. § 7105 (c).  

Since the April 2005 rating decision, additional evidence has become part of the record, including additional VA treatment records, Social Security Administration (SSA) records, private treatment records and the Veteran's Board hearing testimony.  VA treatment and private treatment records continued to show treatment for the Veteran's psychiatric disabilities, and significantly, showed that the Veteran has now been diagnosed with PTSD.  At the Board hearing, the Veteran asserted that he had experienced psychiatric symptoms since service.  Caselaw has held that a Veteran is competent to report a continuity of lay-observable symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Therefore, in light of the Veteran's hearing testimony, the current diagnosis of PTSD and in accordance with Shade, the Board finds that the additional evidence submitted since the April 2005 rating decision is new and material.  The evidence is not redundant of evidence already in the record in April 2005, and the evidence relates to the unestablished fact of whether the Veteran has a psychiatric disability related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Service personnel records showed that the Veteran's military occupational specialty was Tactical Aircraft Maintenance Specialist.  The  Veteran's duties included responding to all aircraft emergencies, in-flight and ground, as a disabled aircraft recovery team member.  In statements of record and at the Board hearing, the Veteran reported that in 1981 or 1982, while stationed at Taegu Air Base in Korea, he assisted in body recovery when a Korean C-123 crashed into the side of a mountain killing everyone on board.  Although the Veteran reported other claimed stressors of civilian rescue and body recovery, the Board observes that in February 1982 while the Veteran was stationed in Korea, a South Korean C-123 crashed into a volcano while approaching JeJu International Airport, killing all 53 people on board.  The Board finds that this incident is of sufficient detail in terms of date and location to allow for an attempt at verification with the U.S. Army and Joint Services Records Research Center (JSRRC).  

Service treatment records document that in May 1978, the Veteran was seen in the mental health clinic.  Moreover, at the Board hearing, the Veteran testified that after the above described incident, he began experiencing psychiatric symptoms, including nightmares and started drinking more.  The Board finds it significant that his review for December 1981 to December 1982 indicated that the Veteran performed his duties in an exceptional manner.  However, his review the following year indicated that he performed his duties in a manner that was below standards.  Accordingly, in light of the documentation in service, the Veteran's lay statements of pertinent symptomatology since service, and the evidence of current psychiatric disabilities, the Board finds that the Veteran should be afforded a VA psychiatric examination.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran has reported receiving treatment at the VA Medical Centers (VAMCs) in Waco, Dallas, and Bonham, Texas from the 1990s to the present.  The claims file includes VA treatment records from the Waco, Texas VAMC from January 2001 to April 2005 and from July 2008 to May 2009.  The claims file also includes VA treatment records from the Dallas and Bonham, Texas VAMCs from June 2008 to July 2008 and from March 2009 to September 2009.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Thus, it does not appear that all of the Veteran's VA treatment records have been associated with his record.  As VA medical records are constructively of record and must be obtained, the RO should obtain additional VA treatment records prior to January 2001, from April 2005 to July 2008, and from May 2009 to the present from the Waco, Texas VAMC and prior to June 2008, from July 2008 to March 2009 and from September 2009 to the present from the Dallas and Bonham, Texas VAMCs, and associate them with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain the Veteran's service mental health records. 

2.  The RO should obtain additional VA treatment records prior to January 2001, from April 2005 to July 2008, and from May 2009 to the present from the Waco, Texas VAMC and prior to June 2008, from July 2008 to March 2009 and from September 2009 to the present from the Dallas and Bonham, Texas VAMCs, and associate them with the Veteran's record.  

3.  The RO should request JSRRC (or such other military unit as may be appropriate) to verify whether the Veteran would have assisted in body recovery in February 1982 when a South Korean C-123 crashed into a volcano while approaching JeJu International Airport, killing all 53 people on board. 

4.  The Veteran should be afforded a VA psychiatric examination.  The claims file must be made available to the examiner for review.  The examiner should be notified of any in-service stressors that have been verified.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all acquired psychiatric disabilities.  If a diagnosis of PTSD is made, the examiner should determine whether or not the Veteran's PTSD is related to any verified in-service stressors.  Further, with respect to any other diagnosed acquired psychiatric disabilities, the examiner should opine whether it at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability manifested during service.  A detailed rationale for all opinions expressed should be provided.
 
5.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

6.  Thereafter, and any further development deemed necessary by the RO, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


